Citation Nr: 1532096	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-19 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depressive disorder, including as secondary to service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969, including service in Vietnam from June 1968 to June 1969.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for PTSD.  

The Veteran previously filed a claim for depressive disorder as secondary to service-connected hepatitis C, which was denied in a June 2003 rating decision.  In December 2005, the Veteran initiated a claim for service connection for PTSD.  After reopening the claim for service connection for depressive disorder, the previous denial was confirmed and continued in a March 2006 rating decision.  In November 2007, the Veteran filed a claim to re-open the claim for service connection for PTSD.  The Board notes that the issue on appeal in the March 2008 rating decision should have been whether new and material evidence was submitted to reopen the service connection claim.

In November 2011, the Board reopened the issue of service connection for an acquired psychiatric disorder and remanded the case to the RO for additional development.  The RO was instructed to provide the Veteran the opportunity to identify information regarding any non-VA treatment he was receiving for a psychiatric disorder, including PTSD and depressive disorder, and thereafter determine whether a VA psychiatric examination was warranted to determine the nature and etiology of any current disorder.  The Veteran was subsequently sent letters requesting authorization and consent to release information for any health care provider that treated him for a psychiatric disorder, including PTSD and depressive disorder, in November 2011 and June 2012.  He also underwent a VA examination in July 2012, and the report is associated with the claims file.  In January 2014, the Board remanded the case again, with instructions to obtain a medical addendum on the issue of whether the Veteran had a current diagnosis of depressive disorder, and if so, whether it is etiologically related to service.  Such an opinion was obtained in May 2014 and the report is associated with the claims file.  The Board is therefore satisfied that there has been substantial compliance with the remands' directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The competent and credible evidence shows that the Veteran does not have a current diagnosis of PTSD.

2.  The competent and credible evidence shows that the Veteran does not have a current diagnosis of an acquired psychiatric disorder other than PTSD, to include depressive disorder, and a past diagnosis of depressive disorder was not manifested in active service and was not otherwise etiologically related to such service, to include as secondary to a service-connected disability. 


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).
 
2.  The criteria for service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letters to the Veteran in December 2007, prior to the initial adjudication of the instant claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records, private treatment records, and Social Security Administration (SSA) records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in March 2003, March 2006, June 2009, and July 2012 to obtain medical evidence regarding the nature and etiology of the claimed disability.  A medical opinion was also obtained in May 2014.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by VA psychologists based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the nature and etiology of any diagnosed psychiatric disorders.  As such, the Board finds that the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed disability has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for PTSD

Establishing service connection for PTSD requires specific findings.  These are:  (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a).

The newer DSM-V has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  79 Fed. Reg. 45093 (Aug. 4, 2014).  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was conferred to the Board in September 2009.  The Board subsequently remanded the claim in November 2011 and the case was returned to the Board September 2012.  The Board again remanded the claim in January 2014 and the case was returned in July 2014.  Thus, arguably, the newer DSM-V does not apply to the present case.  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Alternatively, the required in-service stressor may be found where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f). 

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id. 

In this case, the competent and credible evidence of record establishes that the Veteran does not have a current diagnosis of PTSD.  VA treatment records indicate that in May 2003, the Veteran had a positive PTSD screen.  The Veteran denied having nightmares.  He stated that he used to avoid situations that reminded him of combat and that he was easily startled and guarded after Vietnam, but was much less so currently.  He also stated that he was somewhat numb to others, but that he felt very close to and supported by family.  He was not diagnosed with PTSD.

In a January 2006 mental health appointment, the Veteran informed his VA psychiatrist that he could no longer suppress the painful wartime memories and that he filed a claim for service connection for PTSD.  The Veteran reported that approximately twice per week he had nightmares about Vietnam, where he saw numerous dead and mutilated bodies and dealt with wounded soldiers and civilians who were in agonizing pain.  He also stated that his sleep was otherwise restful.  

The Veteran was afforded a VA PTSD examination in March 2006.  He reported that although he fished occasionally and saw a friend socially once per week, he was primarily a recluse.  He also reported a history of polysubstance abuse that started in Vietnam.  The Veteran stated that his mood was generally good but that he would occasionally become angry, and he denied depression in general though he was depressed over his finances and at times felt worthless.  He reported symptoms of re-experiencing once or twice per week, nightmares once or twice per week, avoidance of stimuli associated with the trauma, and difficulty falling or staying asleep almost daily unless he was drunk.  The examiner opined that although the Veteran met the criteria for PTSD based on the Clinician-Administered PTSD Scale (CAPS-DX) interview, his answers on the Minnesota Multiphasic Personality Inventory (MMPI-2) and the Mississippi Scale for Combat-Related PTSD (Mississippi Scale) did not correspond with his clinical presentation.  On the MMPI-2, the examiner found that although the results were not completely invalidated, the Veteran exaggerated the depth and breadth of his psychological and emotional difficulties.  For instance, he reported a range of psychotic symptoms including hearing voices, visual hallucinations, persecutory and paranoid delusions, and somatic delusions, as well as profound depression, anxiety, and alcohol and drug problems.  The examiner stated that the Veteran's clinical presentation bared no evidence of psychosis, nor was there any evidence of psychosis in the Veteran's medical records.  Similarly, on the Mississippi Scale, the Veteran's score was over a standard deviation above the mean of combat veterans who are in-patients and have received diagnoses of PTSD, which suggested some exaggeration by the Veteran given the discrepancy between his clinical presentation and his responses in the MMPI-2 and the Mississippi Scale.  The examiner also noted that there was no evidence of treatment for PTSD in the Veteran's medical records, despite 4 years of regular contact with a psychiatrist.  The examiner concluded that it was likely that the Veteran experienced some form of psychiatric illness, which included alcohol dependence, but that there was little objective evidence to support a diagnosis of PTSD.  The final diagnosis was depression not otherwise specified (NOS) in remission.

The Veteran continued to be seen by his VA psychiatrist from 2006 through 2009, who indicated that the Veteran had "possible PTSD" but did not diagnosis the Veteran with PTSD.

Records from SSA show that in July 2007, the Veteran was diagnosed with PTSD by a private psychologist, Dr. M.B.  The veteran reported to Dr. M.B. that he had some low moods because he felt worthless due to not being able to do anything he used to do or go anywhere.  He stated that he was depressed 75 percent of the time, slept a lot (but that may have been related to a recent stroke), and had poor concentration.  He denied symptoms of panic, chronic anxiety, or other symptoms of depression.  Dr. M.B. diagnosed the Veteran with PTSD, delayed onset.

In June 2009, the Veteran was afforded another VA PTSD examination.  He reported symptoms of wishing he died in Vietnam, easily angered, decreased energy, guilt, never having experienced love, not trusting, having suicidal and homicidal thoughts but no plans, and having visual hallucinations.  He also stated that he had been depressed in the past.  He denied symptoms of mania, anxiety, obsessive-compulsive disorder, and paranoid ideation.  The Veteran stated that he had poor self-care and that his wife handled the finances.  After a CAPS-DX interview and taking the MMPI-2 and the Mississippi Scale, the examiner concluded that it was less likely than not that the Veteran ever met the full criteria for PTSD.  The examiner indicated that the Veteran's responses to the MMPI-2 and the Mississippi Scale suggested that he exaggerated symptoms and endorsed more symptoms than even seriously disturbed psychiatric in-patients.  The examiner stated that the MMPI-2 profile was not interpretable.  The final diagnosis was depressive disorder NOS, in partial remission, not due to combat stressors.

VA treatment records indicate that in July 2010, the Veteran's mental health diagnoses included "rule out PTSD," but in December 2010, the Veteran had a diagnosis of "PTSD in symptomatic remission."  There is no treatment record indicating precisely when or how the December 2010 diagnosis was made.  In December 2011, the Veteran's diagnosis still included PTSD in symptomatic remission.  In February 2012, a VA screen for PTSD was negative.  

In July 2012, the Veteran had a third VA PTSD examination.  His symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, persistent delusions or hallucinations, feelings hopelessness, and feelings of guilt or worthlessness.  The examiner found that MMPI-2 test results again indicated that the Veteran endorsed many deviant items that even severe psychiatric patients do not endorse, which typically means that a veteran is deliberately feigning or exaggerating symptoms.  As such, the examiner concluded, the Veteran's MMPI-2 profile was considered invalid and no further interpretations could be made.  In addition, the examiner reported that the Veteran's responses to the Mississippi Scale were of questionable validity and likely represented over-endorsement similar to that on the MMPI-2.  Consequently, there was significant question as to the reliability and credibility of the Veteran's self-report.  The examiner stated that there were significant inconsistencies in the Veteran's medical records with regard to his substance use history and recent use, that his psychometric testing indicated non-credible responding, and there were significant inconsistencies in the Veteran's self-report of mental health symptoms in the examination and past treatment records, which lead to questions of credibility and reliability.  The examiner diagnosed the Veteran with cannabis dependence and alcohol abuse, history of dependence, and opined that it was less likely than not that the Veteran met the full criteria for PTSD.

In evaluating the evidence, the Board carefully considered the VA medical opinions and Dr. M.B.'s medical opinion.  The Board finds that there is little probative value in Dr. M.B.'s medical opinion.  First, it is unclear which records Dr. M.B. reviewed before rendering her opinion.  She asserted that she reviewed some VA records, but did not specify whether she reviewed VA examinations or the Veteran's STRs, nor did she discuss any previous examination results.  Furthermore, Dr. M.B.'s examination report is silent on whether diagnostic tests such as the MMPI-2 or Mississippi Scale were used to diagnose the Veteran, which could be used for review or independent interpretation.  In fact, Dr. M.B. did not state any rationale on which her diagnosis of PTSD was based, nor did she discuss the Veteran's claimed in-service PTSD stressors.  See Black v. Brown, 5 Vet. App. 177, 180 (1993) (finding medical opinions inadequate when they are not supported by medical evidence); Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).   

In contrast to Dr. M.B.'s opinion, the Board finds that the VA examiners' opinions are competent and credible, and as such, are entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The VA examiners' opinions were rendered after reviewing the Veteran's VA medical records, soliciting a medical history from the Veteran, and conducting a physical examination and clinical testing of the Veteran.  All three VA examiners conducted the MMPI-2 and the Mississippi Scale.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiners provided detailed facts and rationale on which they based their opinions.  All three examiners clarified why they did not render diagnoses of PTSD despite some indicates that the Veteran had PTSD, explaining the inconsistencies and unreliability in his symptoms and responses.  Finally, the probative value of the VA examiners' opinions are further bolstered by their consistency with the medical evidence in the Veteran's medical history, which shows that while the Veteran had a positive PTSD screen, he had no history of complaints or treatment for PTSD until he filed his compensation claim, despite being seen regularly by VA psychiatry other mental health issues.  As such, the VA medical opinions outweigh the opinion by Dr. M.B.

The Veteran also submitted some lay statements in support of his claim for PTSD.  In February 2006, the Veteran's wife stated that the Veteran had nightmares, night sweats, and never slept straight through the night.  She also stated that the Veteran would not attend funerals for family or friends because he saw enough death in Vietnam.  The Veteran's friend, D.M., also submitted a lay statement.  She stated that her husband and the Veteran worked together in the Army and faced horrific trauma every day in Vietnam, which caused their lives to change forever.  The Veteran also submitted a statement asserting that he had bad dreams and was formerly an alcoholic and drug abuser to help him forget the war.

The Board finds that although the Veteran, his wife, and friend are competent to describe observable symptoms including nightmares, refusal to attend funerals, and using drugs and alcohol, they are not competent to diagnose PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  There is no evidence that any of the lay witnesses have the medical education and training required to make competent clinical diagnoses of PTSD or attribute symptoms to such diagnoses.  As such, the Board finds the witness statements probative with regard to the Veteran's current symptoms, but finds little probative value with regard to establishing a diagnosis of PTSD.  In any case, their probative value is outweighed by the probative value assigned to an evaluation conducted by a person who has expertise and training pertinent to acquired psychiatric disorders.

In sum, the weight of the competent and credible evidence shows that the Veteran does not have a current diagnosis of PTSD.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for PTSD is not warranted.

Service Connection for an Acquired Psychiatric Disorder Other Than PTSD

The Board has also considered whether entitlement to service connection for a psychiatric disorder other than PTSD is warranted.  Based upon a review of all the lay and medical evidence, the Board finds the service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder, is not warranted. 

STRs indicate that in October 1969, after the Veteran's period of active duty, the Veteran was found to have a character and behavior disorder, which had existed prior to service.

Review of the record shows that the Veteran was first seen at VA for depression in November 2002.  At that time, he had been taking Prozac for 3 years that was prescribed by his family physician.  The Veteran reported that antidepressant had been helpful, and that for well over 2 years he had been emotionally stable and no longer tense, irritable, or ornery.  He described his mood as consistently euthymic with adequate energy and restful sleep, and denied being emotionally distressed.  The VA psychiatrist diagnosed the Veteran with depressive disorder, not otherwise specified (NOS), in full remission.

The Veteran had a VA mental disorders examination in March 2003.  The Veteran reported that he was taking Prozac, and that he was also taking Fluoxetine for his temper.  He reported that he had difficulty sleeping and that several factors contributed to his depression at the time, including finding out that he had hepatitis.  He discovered, however, that his hepatitis was not severe enough to require Interferon or other treatment, and that made him feel a good deal better.  He stated that he did not consider himself particularly depressed on the day of the examination, and that he was not suicidal, tearful, or anhedonic.  The examiner diagnosed the Veteran with a history of minor depressive episodes, which the Veteran attributed to being made aware that he had hepatitis and fearing the outcome rather than to the physiological effects of the disorder itself.  The examiner also noted that the Veteran did not feel he was currently depressed, and the examiner agreed with him.  The examiner opined that it was difficult to attribute the depressive episode to the Veteran's hepatitis because the depression seemed to have cleared up but the hepatitis remained the same.

The Veteran continued to be followed by a VA psychiatrist in from 2005 to 2011.  He consistently reported that his overall emotional condition remained unchanged and that he felt and functioned well.  His treating psychiatrist consistently indicated that the depressive disorder was in remission.

As discussed above, the Veteran was diagnosed with depression NOS, in remission, in a March 2006 VA examination.  In July 2007, Dr. M.B. diagnosed the Veteran with major depression, recurrent, in partial remission.  

In May 2009, the Veteran's wife, J.P., submitted a lay statement that the Veteran was discharged from service with the military's knowledge that he had a mental problem.  J.P. stated that the Veteran has been depressed for years, and when confronted about it he withdrew into himself.  She also stated that he had no friends and could not keep a job.

In the June 2009 VA PTSD examination, the Veteran was diagnosed with depressive disorder NOS, in partial remission, not due to combat stressors.

A February 2012 VA depression screen was positive.  However, the July 2012 VA PTSD examination was silent for a diagnosis of depression or depressive disorder.

In April 2014, a VA psychologist reviewed the Veteran's claims file and opined that it was less likely as not that the Veteran's past depression had its onset during service, and it was less likely as not that the Veteran's depression was due to a service-related disease, event, or injury.  The rationale was that, first, as discussed above, there was a clearly documented history of the Veteran providing inconsistent information across providers and evaluators.  Second, the examiner stated that the Veteran had a complex medical history and was likely affected by a number of conditions that may affect moods, including a stroke (2007), hepatitis, sleep apnea, and others.  The reviewing psychologist opined that it was virtually impossible to tease out mental health symptoms that may be due to, or not due to, various medical conditions; however, the treatment notes suggest that depressive symptoms got worse after the stroke incident in 2007 but then essentially resolved again.  Third, the psychologist pointed to the Veteran's long history of chemical dependency, including severe alcoholism in the 1970s and persistent marijuana abuse his entire adult life, both of which can cause depressive symptoms.  Moreover, the psychologist noted that the February 2012 VA PTSD examination was extremely thorough and there was no evidence in the record that would suggest a different conclusion.  Finally, the reviewing psychologist noted that the Veteran's symptoms of hepatitis were not sufficient to account for depression.

As discussed above, the Board finds little probative value in Dr. M.B.'s diagnosis, and finds that the VA examiners' opinions outweigh Dr. M.B.'s opinion.  The 6 years of regular VA psychiatry treatment notes stating that the depressive disorder was in remission also outweigh Dr. M.B.'s opinion.  As such, the competent and credible evidence does not establish a current diagnosis of depressive disorder.  Without competent evidence of a diagnosed disorder, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  

Moreover, although the "partial remission" status referenced in the 2007 and 2009 examinations could constitute a current disorder, there is no competent evidence that the depressive disorder relates to an in-service event or injury.  Examiners have consistently stated that the depressive disorder was less likely than not due to an in-service event or injury.  The June 2009 VA examiner opined that the Veteran's depressive disorder was not due to in-service combat stressors, and the April 2014 VA psychologist opined that it was less likely as not that the Veteran's past depression had its onset during service, and it was less likely as not that the Veteran's depression was due to a service-related disease, event, or injury.  The psychologist also noted that it appeared that although depressive symptoms got worse after the stroke incident in 2007, they essentially resolved again.

Furthermore, VA examiners have also consistently stated that the depressive disorder was not due to the service-connected hepatitis C to warrant secondary service connection.  The March 2003 examiner opined that it was difficult to attribute the depressive episode to the Veteran's hepatitis because the depression seemed to have cleared up but the hepatitis remained the same.  Indeed, the Veteran himself stated in the March 2003 examination that when he discovered that his hepatitis was not severe enough to require treatment, he felt a good deal better.  The VA psychologist who reviewed the Veteran's claims file in April 2014 opined that the Veteran's symptoms of hepatitis were not sufficient to account for depression.  Finally, the Board notes that the Veteran began taking Prozac for depressive disorder in approximately 1999, but was not diagnosed with hepatitis C until 2002.  

In sum, the weight of the competent and credible evidence record weighs against the claim for service connection for an acquired psychiatric condition other than PTSD, to include depressive disorder, and to include as secondary to service-connected hepatitis C.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for an acquired psychiatric condition other than PTSD is not warranted.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, including as secondary to service-connected hepatitis C, is denied.


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


